Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-33 are presented for examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al (US Pub. 2018/02971141; hereinafter Peterson) in view of Kroll et al (US Pub. 2019/0390954; hereinafter Kroll).

As per claim 1, Preston discloses a method for operating a three-dimensional (3D) metal object manufacturing system comprising: 

generating dimensional image data of the metal object being formed by the 3D metal object manufacturing system prior to completion of the metal object [abstract; Fig. 1; para 0006-0007; claim 1; generating image data];

identifying thermal conditions using the generated thermal image data and the generated dimensional image data [abstract; Fig. 6A, 6B, 7A, 7B, 8, 13; para 0062-0063, 0092-0100; clearly using the image data defects/errors may be identified and print configuration/parameters (i.e., including thermal conditions; para 0033, 0035-0036, 0039, 0041, 0052, 0068; thermal properties or characteristics; temperature range) ]; 

comparing the identified thermal conditions to predetermined ranges corresponding to the identified thermal conditions [abstract; Fig. 6A, 6B, 7A, 7B, 8, 13; para 0027, 0062-0063, 0092-0100, 0113, 0119, 0124; comparison against threshold parameters]; and 

performing a compensation action in response to at least one of the identified thermal conditions being outside one of the predetermined ranges that corresponds to the at least one identified thermal condition [abstract; Fig. 6A, 6B, 7A, 7B, 8, 13; para 0062-0063, 0091-0100, 0106-0107, 0109, 0113-0114, 0116-0125; clearly a control system can modify the print parameters to correct for deviations (i.e., identified thermal condition) during printing].

Though Peterson does not specifically disclose regarding generating thermograms, Peterson is aware of thermal properties including preventing thermally induced deformation [para 0040-0041, 0052, 0077-0078]. However, Kroll (in the same filed of endeavor of preparing a three-dimensional model of an object) discloses a method and an apparatus for generating a three-dimensional thermogram of an object [abstract; para 0004, 0009-0010, 0029, 0032]. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to an additive manufacturing process wherein a three-dimensional model of an object is prepared. Moreover, use of a three-dimensional thermogram of an object will help in preparing a high quality 3D printing with minimized (or close to perfection) error or deviation.


As per claim 2, Preston discloses modifying machine-ready instructions for forming metal object layers not yet formed [para 0099-0100; print configuration updated (i.e., G-code instruction set)]; and operating the 3D metal object manufacturing system using the modified machine-ready instructions [para 0099-0100, 0106-0107; clearly the objected is printed with modified machine-ready instructions].

As per claim 3, Preston discloses wherein the machine-ready instructions are G-code statements [para 0100, 0107; G-code instruction set].

As per claim 4, Preston discloses modifying a surface data model corresponding to metal object layers not yet formed [para 0100, 0107; modifying the object model]; generating machine-ready instructions using the modified surface data model [para 0059; generate machine-ready instructions]; and operating the 3D metal object manufacturing system using the machine- ready instructions generated from the modified surface data model [para 0059].

As per claim 5, Preston discloses wherein the surface data model is standard tessellation language (STL) data of the metal object [para 0059; a CAD model is converted into an STL model].

As per claim 6, Preston discloses wherein the machine-ready instructions are G-code statements [para 0100, 0107; G-code instruction set].

As per claim 7, Preston discloses changing drop spacing parameters identified in the machine-ready instructions [para 0099-0100; print parameters].

As per claim 8, Preston discloses changing at least one tool path identified in the machine-ready instructions [para 0008, 0100, 0107; generating a correction tool path; modifying the tool path].

As per claim 9, Preston discloses changing a speed for moving a printhead from which metal drops are ejected to form the metal object that are identified in the machine-ready instructions [para 0008; correcting tool path for a print head].

As per claim 10, Preston discloses changing at least one tool path within a layer using a height error identified within the object [para 0008, 0100, 0107].

As per claim 11, Preston discloses identifying a geometric discrepancy using the dimensional image data and a digital data model or a surface data model [para 0008, 0082, 0091, 0107; identifying geometry]; operating a subtractive device using the identified geometric discrepancy to remove material from the object [para 0057, 0064; removing].

Aa per claim 12, Preston discloses operating an environmental device to alter at least one of the identified thermal conditions [Fig. 1].


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-14, 19, and 22-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson et al (US Pub. 2018/02971141; hereinafter Peterson).

As per claim 13, Peterson discloses a method for operating a three-dimensional (3D) metal object manufacturing system comprising: 

receiving dimensional data of an object being manufactured by the 3D metal object manufacturing system from at least one measuring device in the 3D metal object manufacturing system [abstract; Fig. 1, 6A; para 0006-0007, 0009, 0092-0093; a camera or a scanner (acting as a measuring device) helps in generating image data]; 

comparing the received dimensional data to a digital data model or a surface data model of the object to identify at least one geometric discrepancy [para 0062, 0091, 0098-0100; 3D model or digital twin; modifying the geometry of the model to compensate for defects; para 0113, 0116-0119; deviations between an initial object model and the image of the plurality of cross-sectional layers of the first object (i.e., comparison)]; 

modifying a portion of the surface data model corresponding to metal object layers not yet formed in response to the at least one geometric discrepancy being outside a predetermined range [para 0100, 0107; modifying an object model; para 0113, 0116-0125; modifying the geometry; the errors may be filtered by comparison against threshold parameters (i.e., outside a predetermined range)]; 

generating machine-ready instructions using the modified portion of the surface data model [para 0096, 0100; print instructions (i.e., G-code instruction set) are modified to compensate for the defects based on the geometry of the model modified]; and 

operating the 3D metal object manufacturing system using the machine-ready instructions generated from the modified portion of the surface data model [para 0099-0100, 0106-0107; clearly the objected is printed with modified machine-ready instructions].


As per claim 14, Peterson discloses wherein the surface data model is standard tessellation language (STL) data of the metal object [para 0059; a CAD model is converted into an STL model].

As per claim 19, Peterson discloses modifying a temperature of a liquid metal drop ejector in the 3D metal object manufacturing system [para 0039, 0043, 0117].

As per claim 22, Peterson discloses modifying a portion of a tool path [para 0008, 0100, 0107, 0113; correction to tool path; the tool path may be modified].

As per claim 23, Peterson discloses modifying a position of the modified portion of the tool path [para 0008, 0100, 0107, 0113].

As per claim 24, Peterson discloses modifying a drop spacing of the portion of the tool path [para 0008, 0100, 0107, 0113].

As per claim 25, Peterson discloses modifying the portion of the toolpath at one of a perimeter, an infill, an overhang, and a bridge of the object [para 0008, 0040, 0044-0045, 0100, 0107, 0113; ].

As per claim 26, Peterson discloses operating a subtractive component to remove material from the object [para 0064; a subtractive fabrication tool].

As per claim 27, Peterson discloses removing material along a Z-axis in the object to compensate for the identified at least one geometric discrepancy [Fig. 1; para 0064; a subtractive fabrication tool 160].

As per claim 28, Peterson discloses removing material in an X-Y plane in the object to compensate for the identified at least one geometric discrepancy [Fig. 1; para 0064; a subtractive fabrication tool 160].

As per claims 29 and 30, Preston discloses operating a 5-axis milling machine using the identified at least one geometric discrepancy to remove the material from the object [Fig. 1; para 0064; a subtractive fabrication tool 160; milling; multi-axis].

As per claim 31, Peterson discloses cooling a portion of the object prior to operating the subtractive device [Fig. 1; para 0064; a subtractive fabrication tool 160].

As per claim 32, Peterson discloses directing a flow of a volatile liquid at the portion of the object [Fig. 1; para 0064; a subtractive fabrication tool 160].

As per claim 33, Peterson discloses correlating Z-axis of the subtractive device with a Z-axis of the object [Fig. 1; para 0064; a subtractive fabrication tool 160].


Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Preston et al (US Pub. 2018/02971141; hereinafter Preston) in view of Kroll et al (US Pub. 2019/0390954; hereinafter Kroll).

As per claim 15, Preston discloses generating thermal image data of the metal object being formed by the 3D metal object manufacturing system prior to completion of the metal object [abstract; Fig. 6A, 6B, 7A, 7B, 8, 13; para 0062-0063, 0092; generating a digital twin]; identifying thermal conditions using the generated thermal image data and dimensional image data [abstract; Fig. 6A, 6B, 7A, 7B, 8, 13; para 0062-0063, 0092-0100; clearly using the image data defects/errors may be identified and print configuration/parameters (i.e., including thermal conditions; para 0033, 0035-0036, 0039, 0041, 0052, 0068; thermal properties or characteristics; temperature range)]; comparing the identified thermal conditions to predetermined ranges corresponding to the identified thermal conditions [abstract; Fig. 6A, 6B, 7A, 7B, 8, 13; para 0027, 0062-0063, 0092-0100, 0113, 0119, 0124; comparison against threshold parameters]; and performing a compensation action in response to at least one of the identified thermal conditions being outside one of the predetermined ranges that corresponds to the at least one identified thermal condition [abstract; Fig. 6A, 6B, 7A, 7B, 8, 13; para 0062-0063, 0091-0100, 0106-0107, 0109, 0113-0114, 0116-0125; clearly a control system can modify the print parameters to correct for deviations (i.e., identified thermal condition) during printing]. 

Though Peterson does not specifically disclose regarding generating thermograms, Peterson is aware of thermal properties including preventing thermally induced deformation [para 0040-0041, 0052, 0077-0078]. However, Kroll (in the same filed of endeavor of preparing a three-dimensional model of an object) discloses a method and an apparatus for generating a three-dimensional thermogram of an object [abstract; para 0004, 0009-0010, 0029, 0032]. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to an additive manufacturing process wherein a three-dimensional model of an object is prepared. Moreover, use of a three-dimensional thermogram of an object will help in preparing a high quality 3D printing with minimized (or close to perfection) error or deviation.



Claims 16-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al (US Pub. 2018/02971141; hereinafter Peterson) in view of Mantell et al (US Pub. 2016/0167298; hereinafter Mantell).

As per claims 16-18 and 20-21, Peterson discloses the invention substantially. Though Peterson does not specifically discloses regarding waveform, it is inherent to an additive manufacturing manipulating waveforms to control an ejector of a printhead to operate. However, Mantell (in the same field of endeavor – additive manufacturing) discloses a waveform for a firing signal that the controller sends to an ejector of a printhead to operate the ejector [Fig. 4; para 0002, 0025-0026, 0032]. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to an additive manufacturing process.



Response to Arguments
Applicant’s arguments with respect to claims 1-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Shor summary of the prior art cited by the examiner in the PTO-892 form but not used in rejection above.
A. US-20190346830 discloses a method for providing a 3D shape model for a new process in an additive manufacturing system including obtaining a deviation model for an AM machine, receiving a 3D model of an object to be built using the AM machine, predicting shape deviation for the object using the deviation model applied to the 3D model, minimizing the predicted deviation by selecting an amount of deviation compensation, and modifying the 3D model based on the selected amount of deviation compensation.
B. US-20170368753 discloses an additive manufacturing process including determination of a deviation between geometry associated with a nominal CAD image and obtained measurement data and determining a compensation field for the deviation, if the deviation is outside of a tolerance threshold.
C. US-20160320771 discloses methods and systems for predicting deformation error and compensating for shape deviation in additive manufacturing (AM) techniques include, in one aspect, a method including: obtaining a deformation model for an AM machine; predicting deformation for the object using the deformation model applied to 3D model; selecting an amount of deformation compensation to effect by minimizing deviation for the predicted deformation; and providing the selected amount of deformation compensation to modify the 3D model to compensate for deformation during creation by the AM machine.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior art cited by the examiner in the prior office action.